Citation Nr: 0018311	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  96-12 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, E.S.R., and J.S.  


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from December 1965 to February 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Portland, Oregon,  Department of Veterans Affairs (VA) 
Regional Office (RO).  In addition to the claim presently at 
issue, the RO then denied service connection for post-
traumatic stress disorder (PTSD) and for kidney failure as a 
result of in-service exposure to herbicides.  In his December 
1995 notice of disagreement, the appellant challenged the 
RO's decision with regard to the dermatological and 
psychiatric disorders.  By decision dated in January 1997, 
service connection for PTSD was granted and a 100 percent 
disability evaluation was assigned.  Thus, the only issue 
remaining for the Board's consideration is whether there has 
been obtained new and material evidence that is sufficient to 
warrant the reopening of a claim of entitlement to service 
connection for a dermatological disorder.  


FINDINGS OF FACT

1. In unappealed October, November and December 1981 rating 
decisions, the RO denied the appellant's claim of 
entitlement to service connection for psoriasis.

2. Evidence submitted since the RO's December 1981 decision 
does not bear directly and substantially upon the specific 
matter under consideration; is merely cumulative of 
previously submitted evidence; and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.





CONCLUSIONS OF LAW

1.  The unappealed October, November and December 1981 RO 
rating decisions which denied the appellant's claim of 
entitlement to service connection for psoriasis are final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1103 (1999).

2.  Evidence submitted since the RO's final December 1981 
rating decision is not new and material; thus, the 
appellant's claim of entitlement to service connection for 
psoriasis is not reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has submitted new and material 
evidence that is sufficient to warrant the reopening of his 
claim of entitlement to service connection for psoriasis, 
which was last denied in December 1981.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  With this requirement 
in mind, and in the interest of clarity, the Board will 
review the law and pertinent VA regulations, followed by a 
discussion of the factual background of this case.  The Board 
will conclude with an analysis of the issue on appeal.



Relevant Law and Regulation

Service connection


A disability may be service-connected if it results from an 
injury or disease which was incurred or aggravated in 
military service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1999).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  Regulations provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, 
certain specified  diseases shall be service-connected if the 
requirements of other pertinent regulation are met, even 
though there is no record of such disease during service.  
Among the dermatological disorders so presumptively linked 
are chloracne or other acneform disease consistent with 
chloracne; psoriasis is not listed.  See 38 C.F.R. § 
3.309(e); see also Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993) [holding that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis]; Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 64 Fed. Reg. 59232-
59243 (November 2, 1999) [November 1999 determination by the 
Secretary of Veterans Affairs (Secretary) that there is no 
positive association between herbicide exposure and any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted].    

Finality/new and material evidence

As noted above, the appellant was denied service connection 
for psoriasis in November 1981.  The appellant did not then 
file a notice of disagreement with regard to the denial, thus 
rendering the decision final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Because the appellant's claim had been 
previously denied and not appealed, it can only be reopened 
by the presentation of new and material evidence.  38 
U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).  

Under applicable law, VA must reopen a previously and finally 
disallowed claim when "new and material evidence" is 
presented or secured with regard to that claim.  See Stanton 
v. Brown, 5 Vet. App. 563, 566-567 (1993).  If new and 
material evidence has been received with respect to a claim 
that has become final, then the claim is reopened and decided 
on a de novo basis.  38 U.S.C.A. § 5108.

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (1999).

"New" evidence is that which was not previously of record. 
As to its materiality, in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the then operative requirement that newly 
proffered evidence be "reasonably likely to change the 
outcome" of a prior decision was invalidated as it was more 
stringent than that enunciated by VA in 38 C.F.R.§ 3.156(a).  
In Hodge, the previously existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact sub-silentio.  The law therefore provides 
that evidence proffered by the appellant to reopen the claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it must be considered in order to fairly decide the 
merits of the appellant's claim.  See Spalding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

In determining whether to reopen previously and finally 
denied claims, VA must undertake a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the appellant 
has presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board must determine whether, based upon all the 
evidence of record in support of the claim, the claim as 
reopened (as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Winters v. West, , 12 Vet. App. 203 (1999).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits. Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final disallowance of the claim is 
the November 1981 decision, and the Board will therefore 
review all evidence of record obtained since that time.

Additional pertinent law will be discussed where appropriate 
below.

Factual Background

As discussed above, a final decision cannot be reopened 
unless new and material evidence is presented.  Only evidence 
presented since the last final denial on any basis [either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented] will be 
evaluated in the context of the entire record. Evans v. 
Brown, 9 Vet. App. 273 (1996).  For reasons which will be 
discussed below, the last final unappealed RO denial of the 
appellant's claim of entitlement to service connection for 
psoriasis was in December 1981.  The Board will first review 
the evidence of record at the time of the December 1981 
decision, followed by the evidence submitted since then.  

The "old" evidence

By application received in August 1981, the appellant sought 
service connection for psoriasis.  He reported that its 
symptoms appeared toward the end of his military service, but 
that he was not treated for the disorder until after 
discharge.  

The appellant's service medical records then obtained are 
devoid of any mention of any dermatologic complaints, 
symptoms or diagnoses.  The appellant's January 1969 
separation physical examination reflects that upon clinical 
evaluation, his skin was noted to be normal, and he denied 
all significant medical or surgical history.  

In a letter dated in April 1981, a private dermatological 
laboratory reported that its studies showed the appellant had 
dermatological symptoms characteristic of a chronic and 
markedly licenified dermatitis; also consistent with the 
lichen simplex chronicus.  VA medical records were obtained 
reflecting that in July 1981, the appellant was treated for 
skin eruptions on the right side of his leg, popliteal area, 
groin and right neck.  He reported that these symptoms had 
been present for 11 years.  The records obtained did not 
reflect the etiology of the appellant's dermatological 
symptoms.  

Treatment records generated by the Santa Fe Medical Center 
were obtained in October 1981.  In relevant part, they 
reflect periodic treatment for a skin rash.  A March 1975 
chronological record entry reflects that the appellant had a 
rash on his right leg and popliteal area "from Vietnam."  
In September 1980, the appellant was diagnosed to have 
dermatitis.  

By rating decision dated in October 1981, the appellant was 
denied service connection for psoriasis.  In essence, the RO 
indicated that the appellant's service medical records did 
not indicate treatment for psoriasis and that the recently 
received treatment records did not indicate a nexus between 
the appellant's skin disability and his service.  The 
appellant was advised of this finding by letter dated in 
November 1981.  

Subsequent to the date the appellant was notified of the 
rating decision, a copy of an August 1981 VA hospitalization 
report was obtained by the RO.  It reflects that the 
appellant complained of a skin rash on his right lower 
extremity which had been present since January 1970.  
Clinical examination revealed the rash to be present on his 
right calf and knee, as well as the back of his neck.  The 
results of microscopic studies revealed that the rash was 
consistent with psoriasis, although the examiner commented 
that lesion pattern was not consistent with such a diagnosis.  
The examiner made no comment regarding the etiology of the 
disorder, other than to observe that its symptoms, coupled 
with hematuria which had also been noted, could have been 
indicative of an underlying immunologic disorder.  

The RO confirmed and continued its previous denial of the 
appellant's claim of entitlement to service connection for 
psoriasis in November 1981.  The appellant was informed of 
that decision by letter dated December 2, 1981.

In a letter dated December 16, 1981, C.W.S., M.D., reported 
that he had treated the appellant in May 1980 for a complaint 
of a sore on his leg.  The appellant then reported that the 
sore had been contracted in Vietnam.  The physician commented 
that the appellant had a cellulitis secondary to an unknown 
underlying dermatitis.  

The RO confirmed and continued its previous rating decisions 
on December 24, 1981.  The appellant was informed of that 
decision by letter dated in January 1982.  He did not appeal.


The additional evidence:

A report of medical history questionnaire completed by the 
appellant prior to his discharge from the service in February 
1969 was received in November 1990.  In the questionnaire, 
the appellant denied having, or ever having had, skin 
diseases, or tumors, growths, or cysts.  The appellant 
further denied that he had self-treated for any disorder 
other than colds.  As to his health in January 1969, the 
appellant reported that it was "excellent."  

By application received in March 1995, the appellant sought 
to reopen his claim of service connection for a skin 
disorder.  In support of his application, the appellant 
submitted a duplicate copy of the April 1981 report from the 
private dermatological laboratory reflecting that he had 
chronic dermatitis.  Also obtained were treatment records 
reflecting care for a psychiatric disorder and continuing 
follow-up treatment for renal disease.   

At an April 1996 hearing, the appellant testified in 
substance that he did not have any skin problems prior to 
entering active duty.  He stated that upon his discharge, he 
would experience spots of dryness on his skin which caused 
him to scratch.  The appellant added that after he had a 
kidney transplant, he was prescribed Prednisone and Immerine 
and his rash dissipated.  The appellant added that he 
received compensation from the "Agent Orange fund."  He 
stated that he was not aware of any physician who then opined 
as to the cause of his skin disorder.  The appellant stated 
that following military service, he received traditional 
Navajo tribal medicine for treatment of the disorder.  The 
appellant's spouse testified in substance that she knew the 
appellant since childhood, and that he did not have any skin 
disorder prior to his military service.  

In November 1996, the appellant submitted a copy of a March 
1993 award letter from the "Agent Orange Veteran Payment 
Program."  No specific disabilities were mentioned in the 
letter.

Analysis

The Board is under the statutory obligation to conduct a de 
novo review of the new and material evidence issue.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995); 
38 U.S.C.A. §§ 5108, 7104(b).  Having done so, and for the 
reasons and bases which will be explained in detail below, 
the Board finds that new and material evidence has not been 
submitted to warrant the reopening of the appellant's claim.  
See Glynn v. Brown, 6 Vet. App. 523, 528- 529 (1994).  

The evidence of record at the time of the last final rating 
decision in December 1981 may be summarized as indicating:

1.  During the appellant's military service, no 
dermatologic disorders, complaints or symptoms 
were noted upon clinical examination;

2.  In 1981, the appellant was diagnosed to have 
dermatitis.  There was no mention of the etiology 
of the disorder in any of the 1981 medical 
records.

3.  In August 1981, the appellant reported that 
although he had a skin rash at the time he left 
military service, he was not treated for any 
dermatological disorder until after he was 
discharged.

The evidence submitted since the December 1981 RO rating 
decision consists of repetitions of the appellant's 
statements to the effect that he has a skin disorder which he 
believes is related to his service in Vietnam.

The appellant's testimony, and that of his spouse are not 
material to the issue of whether the skin disorder was caused 
by any incident of the appellant's military service.  There 
is no evidence to indicate that the appellant and his spouse 
have any medical expertise to opine that the appellant's skin 
disorders were caused by his military service.  It is now 
well-established that laypersons without medical training are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and such opinions are 
not of sufficient competence so as to warrant the reopening 
of claims.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  In Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court specifically stated: "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  In short, as was the 
case in November 1981, there remains no competent medical 
evidence that links the symptoms to any incident of the 
appellant's military service.  

The only other recently submitted evidence is the November 
1996 letter stating that the appellant was approved for 
payment under the "Agent Orange Payment Program".  This 
letter, which does not mention the skin disability or any 
other disability, is also not material.  See Winsett v. West, 
11 Vet. App. 420 (1998) and Brock v. Brown, 10 Vet. App. 155 
(1997) [holding that such payments are not determinative of 
veterans' VA claims, as the "Agent Orange Payment Program 
had different criteria for payment, and was established by 
court settlement of a class-action, product-liability suit 
brought by Vietnam veterans against manufacturers of Agent 
Orange.  See In re Agent Orange Product Liability Litigation, 
597 F. Supp. 740 (E.D.N.Y. 1984), aff'd, 818 F.2d 145 (2d 
Cir. 1987).].   

Additional comments

The Board notes that in denying the appellant's claim as 
lacking new and material evidence, the RO applied the Colvin 
materiality test which has since been invalidated by Hodge.  
In light of this, the Board must determine whether, in doing 
so, there was prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes that 
there has been no prejudice, as, even under the Hodge test, 
the appellant's claim is not capable of being reopened.  The 
appellant was provided with the provisions of 38 C.F.R. § 
3.156, which Hodge says must be applied and which has not 
changed, in the January 1996 Statement of the Case. The 
appellant has been afforded ample opportunity to present 
evidence and argument with respect to that regulation.  
Therefore, a remand under Bernard would serve no useful 
purpose.

Finally, the Board is aware that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete his application for 
benefits.  This obligation depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted in 
connection with his claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In Graves v. Brown, 8 Vet. App. 522 (1996), 
the Court extended the Robinette analysis to situations, such 
as in this case, where new and material evidence is needed to 
complete an application for VA benefits.  The Court in Graves 
held that:

...when a veteran has made an application to reopen a 
claim and the Secretary is on notice of evidence which 
may prove to be new and material, but has not been 
submitted with the application, the Secretary has a duty 
under [38 U.S.C.A.] § 5103 to inform the veteran of the 
evidence that is "necessary to complete the 
application."  Graves, 8 Vet. App at 525.

The Board finds that the appellant has not indicated the 
existence of any evidence that has not already been obtained 
that would constitute new and material evidence for the above 
claim.  Therefore, no additional VA action is necessary.  
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed.Cir. 1997).  This decision serves 
to further inform the appellant of the kind of evidence which 
is needed to reopen his claim, in particular competent 
medical opinion evidence which relates a current skin 
disorder to his service or any incident thereof.



ORDER

New and material evidence not having been submitted, the 
appellant's claim of entitlement to service connection for 
psoriasis is not reopened.  The benefit sought on appeal 
remains denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

